PER CURIAM.
We treat this Petition for Writ of Certiora-ri as a Petition for Writ of Mandamus and grant the relief requested.1
Although the order that petitioners originally appealed to the Circuit Court, Appellate Division, was an order granting a motion for summary judgment and was thus not an appealable order, the Appellate Division granted petitioners’ motion to permit rendition of a final order. The County Court then rendered an appealable final judgment. Nevertheless, the Appellate Division dismissed the appeal for lack of an appealable final order.
We quash the order of dismissal, grant the Petition for Writ of Mandamus, and direct the Circuit Court, Appellate Division, to rein*192state petitioners’ appeal and to proceed with that appeal on the merits.

. “Mandamus will lie to compel performance of a clear legal duty.” Sandegren v. State ex rel. Sarasota County Public Hospital Bd., 397 So.2d 657 (Fla.1981).